                            IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON


     UNITED STATES OF AMERICA,

                    Plaintiff,                      No. 3:16-cr-00303-HZ
                                                    No. 3:18-cv-1495-HZ

            v.
                                                    ORDER
     JOSE ANTONIO MEJIA,

                 Defendant.
     ______________________________

     HERNANDEZ, J.

            Defendant Jose Antonio Mejia moves under 28 U.S.C. § 2255 to vacate, set aside, or

     correct his sentence, claiming that he received ineffective assistance of counsel from his trial

     attorney. I deny Defendant’s motion.

                                            BACKGROUND

            In July 2016, Defendant was charged with one count of aggravated sexual abuse, in

     violation of 18 U.S.C. § 2241(c), and one count of knowingly transporting a minor across

     state lines with intent to engage in criminal sexual activity, in violation of 18 U.S.C. §

     2423(c). Thomas J. Hester, an attorney with the Federal Public Defender, was appointed to



PAGE 1 - ORDER
     represent Defendant.

     I. The Plea Agreement

            In April 2017, Defendant accepted the government’s plea offer. Plea Agreement,

     ECF No. 56-3. Defendant agreed to plead guilty to the charge of transportation with intent

     to engage in illicit sexual conduct, which carries a mandatory minimum sentence of ten

     years’ imprisonment, a maximum sentence of life imprisonment, a maximum fine of

     $250,000, and a minimum term of supervised release of five years with a maximum of

     lifetime supervised release. Plea Agreement ¶ 3. Defendant would be required to register as

     a sex offender. The government agreed that at sentencing, it would move to dismiss the

     charge of aggravated sexual abuse, which carried a mandatory minimum sentence of thirty

     years’ imprisonment. Plea Agreement ¶ 5. Defendant agreed that his relevant conduct

     under the Sentencing Guidelines resulted in an adjusted offense level of 40. Plea Agreement

     ¶ 7. The government agreed that it would recommend a three-level reduction at sentencing

     if Defendant demonstrated full acceptance of responsibility. Plea Agreement ¶ 8. The

     government also agreed that if Defendant showed acceptance of responsibility, it would

     move for a two-level downward variance for early disposition, and recommend a sentence of

     240 months’ imprisonment. Plea Agreement ¶ 9 A. The Plea Agreement allowed

     Defendant to seek additional departures or variances from the guideline range, which the

     government could oppose. Plea Agreement ¶ 9 B.

            Defendant agreed to waive his right to appeal unless the sentence imposed exceeded

     the statutory maximum; the court applied an upward departure in calculating the sentencing

     guideline range; or the court imposed a sentence that exceeded the sentencing guideline



PAGE 2 - ORDER
     range. Plea Agreement ¶ 10. Defendant also waived the right to challenge the sentence

     collaterally, including through a motion under § 2255, unless Defendant’s challenge was

     based on ineffective assistance of counsel.

            The Plea Agreement noted that the court was not bound to accept the sentencing

     recommendations of the parties or the presentence report writer. Plea Agreement ¶ 11.

     Defendant would not be allowed to withdraw his plea or rescind the Plea Agreement if the

     court did not follow the Plea Agreement.

     II. The Change of Plea Hearing

            On April 19, 2017, Judge Anna J. Brown presided over Defendant’s change of plea

     proceeding. See ECF No. 56-2 (Plea Tr.). Judge Brown carefully reviewed the terms of the

     Plea Agreement with Defendant in open court. Judge Brown told Defendant that before she

     accepted the Plea Agreement, she needed to determine whether Defendant was thinking

     clearly, acting voluntarily, and understood the rights he was waiving and the consequences

     of the Plea Agreement. Plea Tr. 6. Judge Brown stated, “I need to be sure you know what

     could happen to you,” “that this is your decision to go forward,” and that Defendant had

     “actually committed the crime.” Plea Tr. 6. Judge Brown also told Defendant, “I need to be

     sure, from your perspective, you feel you’ve had enough time with Mr. Hester to consider

     the seriousness of what all you’ve been facing, the options available to you under law [,]

     [the] rights you have, including your right to have a trial if you wanted to investigation [sic]

     that you might want him to pursue[,] [l]egal arguments that you might want him to

     consider.” Plea Tr. 8. Judge Brown asked, “do you think you’ve had enough time with Mr.

     Hester to talk about those kinds of issues?” Plea Tr. 8. Defendant, who was under oath,



PAGE 3 - ORDER
     responded, “Yes, I have.” Plea Tr. 8.

            Defendant stated that he had met “many times” with Hester, and that Hester had

     answered all of Defendant’s questions about the case. Plea Tr. 9. Defendant stated that he

     was satisfied with Hester’s advice and services. Defendant stated that he personally

     believed that pleading guilty under the Plea Agreement was in his best interest. Defendant

     denied that he had been pressured to plead guilty against his wishes, or that anyone had

     promised him anything in exchange for pleading guilty that was not included in the Plea

     Agreement or the plea petition. Defendant stated that it was his personal and voluntary

     decision to plead guilty, and he was thinking clearly and not suffering from any physical,

     mental, or emotional condition that might interfere with his ability to make a good decision.

     Plea Tr. 10.

            Judge Brown explained the consequences of the guilty plea. She stated that a guilty

     plea was “a permanent decision. It has the same force as if a jury found you guilty. It’s not

     something you can go back and think about and say, ‘You know, I want to change my mind.

     I want to withdraw my guilty plea.’ That’s just not how it works.” Plea Tr. 15. Defendant

     stated that he understood and wanted to proceed with the change of plea.

            Judge Brown stated that under the Plea Agreement, Defendant would be subject to a

     ten-year mandatory minimum sentence. She noted that the government had agreed to

     recommend a sentence of 240 months. Judge Brown stated that she had a duty to impose a

     reasonable sentence, one that would deter Defendant and others from committing similar

     crimes, but also accounted for Defendant’s personal background. “[T]he whole sentencing

     process is trying to come up with what’s enough but not too much.” Plea Tr. 17. Defendant



PAGE 4 - ORDER
     stated that he understood.

               Judge Brown explained that at sentencing, she would resolve any disputes between

     the government and Defendant. Defendant stated that he understood that the court was not

     bound by the Plea Agreement. Judge Brown told Defendant, “I can’t make you any promise

     today about what’s going to happen, so there is some risk in the sense that you’re making a

     permanent decision without knowing what the outcome is going to be. Do you understand

     that?” Plea Tr. 19. Defendant responded, “Uhm.” Defendant then conferred with Hester.

     After conferring with Defendant, Hester stated, “The judge -- she’s informing you she’s not

     bound by anything. That’s not a contract with her. So what’s open to her is anything from

     the ten-year to a life sentence.” Plea Tr. 19. Judge Brown told Defendant, “I can’t tell you

     it’s going to be 120 months. I can’t tell you it’s going to be 240 months. I can’t tell you it’s

     going to be 30 years. I can’t because . . . I won’t know until all of this other process I just

     described [e.g., the submission of the presentence report] is finished.” Plea Tr. 20. Judge

     Brown noted that under the Plea Agreement, Defendant would waive his right to appeal the

     sentence unless the court increased the guideline range or imposed an illegal sentence.

               Defendant then stated that he had read and understood all the provisions of the Plea

     Agreement. Defendant adhered to his statement in the Plea Agreement that he was in fact

     guilty.

               The assistant U.S. attorney (AUSA), Ravi Sinha, described the evidence of

     Defendant’s guilt. Then Defendant stated that he had knowingly arranged for his two

     nieces, who were eleven and thirteen, to travel with him by train from Oregon to

     Washington. However, when Judge Brown asked Defendant whether the trip to Seattle with



PAGE 5 - ORDER
     his nieces “was for the purpose that either of them would engage in sexual activity -- illegal

     sexual activity,” Defendant replied, “No.” Plea Tr. 27. Judge Brown then stated, “Well,

     then you may not have committed the crime.” Plea Tr. 27. After Defendant had conferred

     with Hester, Judge Brown again asked Defendant, “So the question is, when you knowingly

     transported your nieces from Oregon into Washington, nieces you knew were not yet the age

     of 18, did you do that with the intent that one of them engage in sexual activity -- criminal

     sexual activity?” Plea Tr. 27. Defendant replied, “Yes.”

            Judge Brown then found that Defendant was competent to make a knowing,

     intelligent, and voluntary waiver of his rights. She also found that Defendant’s plea of

     guilty was knowing, intelligent, and voluntary, and there was a “factual basis for a finding

     of guilt.” Plea Tr. 28.

     III. Sentencing

            On October 19, 2017, Judge Brown sentenced Defendant. ECF No. 56-1

     (Sentencing Tr.). At sentencing, AUSA Sinha stated that the government and Probation

     recommended a sentence of 240 months’ incarceration, followed by fifteen years’

     supervised release and a lifetime of sex offender registration. Sinha then described the

     government’s reasons for seeking the 240 month sentence, based on the nature of

     Defendant’s conduct and his relationship with the victim. Sinha stated that the

     government’s recommendation was lower than the sentencing guideline range because

     Defendant’s guilty plea meant that the victim and her sister would not need to testify.

            Defendant’s attorney Hester argued that Defendant’s Criminal History Category of V

     overstated the seriousness of his prior convictions, which were related to his alcoholism.



PAGE 6 - ORDER
     Hester argued that Category II or III would be more appropriate.

            Hester also argued that the offense level overstated the seriousness of the crime. The

     sentencing guidelines added eight levels because the victim was under the age of 12,

     although she would have turned 12 in 90 days. Hester argued that the court should consider

     Defendant’s criminal conduct to be aberrant, stating that Defendant did not recall the

     incident because he had been drinking heavily. Hester also argued that typical interstate sex

     trafficking cases usually involve the defendant “traveling specifically to meet . . . a child.”

     Sentencing Tr. 19. Hester also distinguished the federal prosecutions cited by the

     government, noting that 14 of the 15 cases cited were for production of child pornography.

     Hester urged the court to impose the 120-month mandatory minimum sentence.

            Defendant’s sister, the victim’s mother, testified. Hester noted that the sister had

     pleaded guilty in April 2017 to criminally mistreating one of her daughters.

            After receiving evidence and hearing argument, Judge Brown discussed her findings.

     She concluded that Defendant’s conduct required planning and deliberation. “This is a

     person who calculated to take two young girls away from their patents, out of state, to a

     motel. So there was nothing accidental or aberrational about the decisions [Defendant]

     made to put him in the position of really entrapping the children and then victimizing . . . the

     younger of the two.” Sentencing Tr. 26.

            Judge Brown agreed with Hester that the Criminal History Category, although

     correctly calculated, overstated the seriousness of Defendant’s criminal history. Judge

     Brown found that Criminal History Category IV was more appropriate. With an offense

     level of 37, the guideline range was 292 to 365 months. Judge Brown then varied



PAGE 7 - ORDER
     downward to an offense level of 32, and imposed a sentence of 180 months’ imprisonment.

     Judge Brown noted that the two nieces would be “in their mid-20s when [Defendant] is out

     of prison.” Sentencing Tr. 31. At Hester’s request, Judge Brown clarified that she was

     setting the offense level at 32.

     IV. Defendant’s Motion Under 28 U.S.C. § 2255

               Defendant filed the current motion under 28 U.S.C. § 2255 on August 20, 2018.

     Defendant raises three grounds for relief: (1) Hester “didn’t tell me I could appeal” and

     gave inaccurate advice; (2) Hester failed to investigate the case properly, creating a Brady1

     violation; and (3) Hester coerced him to plead guilty, and although Defendant “was

     promised 10-12 year[s],” “Court gave me 180 months, 5 years more [than] what my lawyer

     had me sign.” Def.’s Mot. 7, ECF No. 47, at 6.

                                          LEGAL STANDARDS

               A prisoner serving a federal sentence “may move the court which imposed the

     sentence to vacate, set aside or correct the sentence.” 28 U.S.C. § 2255. When there has

     been a “denial or infringement of the constitutional rights of the prisoner as to render the

     judgment vulnerable to collateral attack, the court shall vacate and set the judgment aside

     and shall discharge the prisoner or resentence him or grant a new trial or correct the

     sentence as may appear appropriate.” Id.

               Under § 2255, a district court must grant a hearing “unless the motion and the files

     and the record of the case conclusively show that the prisoner is entitled to no relief.”

     United States v. Rodrigues, 347 F.3d 818, 824 (9th Cir. 2003). “The standard essentially is


     1
         Brady v. Maryland, 373 U.S. 83 (1963).

PAGE 8 - ORDER
     whether the movant has made specific factual allegations that, if true, state a claim on which

     relief could be granted.” United States v. Withers, 638 F.3d 1055, 1062 (9th Cir. 2011)

     (citations and quotation marks omitted). The court may decline to hold an evidentiary

     hearing if the claim is “so palpably incredible or patently frivolous as to warrant summary

     dismissal.” United States v. Howard, 381 F.3d 873, 877 (9th Cir. 2004) (citations and

     quotation marks omitted). Conclusory statements in a § 2255 motion are insufficient to

     require a hearing. Id. at 879 (addressing allegations that a defendant was incompetent

     because of drug use when he pleaded guilty).

                                             DISCUSSION

     I. Ineffective Assistance of Counsel

            “The Sixth Amendment entitles criminal defendants to the effective assistance of

     counsel.” United States v. Walter-Eze, 869 F.3d 891, 900 (9th Cir. 2017). To establish

     ineffective assistance of counsel, a defendant must show that his lawyer’s performance fell

     below an objective standard of reasonableness. Strickland v. Washington, 466 U.S. 668,

     686-87 (1984). Courts should indulge a strong presumption that the lawyer’s performance

     falls within the “wide range of reasonable professional assistance.” Id. at 689. The

     defendant also must show that he was prejudiced by counsel’s performance by establishing

     “a reasonable probability that, but for counsel’s unprofessional errors, the result of the

     proceeding would have been different.” Id. at 694. The defendant has the burden of

     showing actual prejudice. Walter-Eze, 869 F.3d at 906.

            In an ineffective assistance claim based on a guilty plea, to establish prejudice the

     defendant must show “‘a reasonable probability that, but for counsel’s errors, he would not



PAGE 9 - ORDER
     have pleaded guilty and would have insisted on going to trial.’” Smith v. Mahoney, 611

     F.3d 978, 986 (9th Cir.2010) (quoting Hill v. Lockhart, 474 U.S. 52, 59 (1985)); Howard,

     381 F.3d at 882 (“To satisfy Strickland’s prejudice prong, Howard must allege that but for

     counsel’s errors, he would either have gone to trial or received a better plea bargain.”).

     “The longstanding test for determining the validity of a guilty plea is whether the plea

     represents a voluntary and intelligent choice among the alternative choices of action open to

     the defendant.” Hill, 474 U.S. at 56 (citation and quotation marks omitted).

     II. Discussion

            Defendant contends that Hester (1) did not tell him that he could appeal, and gave

     inaccurate advice; (2) failed to investigate the case properly, creating a Brady violation; and

     (3) coerced him to plead guilty, and although Defendant was promised a sentence of ten to

     twelve years, Judge Brown imposed a fifteen-year sentence.

            Defendant’s sworn statements at the change of plea hearing contradict his claims

     here. A defendant’s “statements at the plea colloquy carry a strong presumption of truth.”

     Muth v. Fondren, 676 F.3d 815, 821 (9th Cir. 2012); United States v. Morrison, 113 F.3d

     1020, 1021 (9th Cir. 1997) (“Any attempt to contradict the factual basis of a valid plea must

     fail.”). As the Supreme Court explained, “solemn declarations in open court carry a strong

     presumption of verity” and “constitute a formidable barrier in any subsequent collateral

     proceedings.” Blackledge v. Allison, 431 U.S. 63, 74 (1977).

            As to Hester’s representation of him, Defendant testified under oath that he met with

     Hester many times to discuss the case and the proposed Plea Agreement; Hester answered

     all of Defendant’s questions about the case; and he was satisfied with Hester’s



PAGE 10 - ORDER
     representation. I note that at sentencing, Hester stated that he had more than twenty years’

     of experience representing criminal defendants in federal court. Sentencing Tr. 21.

            As to Defendant’s assertion that he was not told about his right to appeal, during the

     plea hearing Judge Brown carefully explained the terms of the Plea Agreement, including

     the provision allowing Defendant to appeal the sentence only if the court increased the

     guideline range on its own or imposed an illegal sentence. At the plea hearing, Defendant

     stated that he understood the limits on his right to appeal. Plea Tr. 20. Furthermore,

     Defendant stated under oath that he had read the entire Plea Agreement and understood

     everything in it, including his waiver of his rights to appeal. Plea Tr. 21. Defendant also

     stated that he understood that pleading guilty would have permanent consequences, and that

     he could not later withdraw his plea. Plea Tr. 15.

            Although Defendant now claims Hester coerced him into pleading guilty, Defendant

     stated under oath at the change of plea hearing that he was not under any pressure to plead

     guilty and that there had been no interference with his ability to make a good decision. Plea

     Tr. 10. Defendant also claims now he was promised a sentence of ten to twelve years’

     incarceration, but Judge Brown emphasized during the plea hearing that she could impose

     any reasonable sentence depending on her evaluation of the case. Defendant stated at the

     plea hearing that he understood the risk of pleading guilty without knowing the ultimate

     outcome. Plea Tr. 19. Hester stated at the plea hearing that Judge Brown’s sentence could

     range between the ten-year mandatory minimum sentence and a life sentence. Plea Tr. 19.

            Defendant was notified multiple times during the plea proceeding by Hester and

     Judge Brown that the sentence would be set by the court. There was no basis for him to



PAGE 11 - ORDER
     believe he would receive the mandatory minimum sentence. The sentence he did receive

     was within the range discussed at the plea hearing. Nor has Defendant presented evidence,

     other than his own conclusory allegation, that he was ever promised a shorter sentence than

     he received. I conclude that Defendant has not overcome the presumption that his

     statements under oath at the plea proceeding were true. See United States v. Rivera-

     Ramerez, 715 F.2d 453, 458 (9th Cir.1983) (denying ineffective assistance of counsel claim

     because it was contradicted by the defendant’s statement in court that he was satisfied with

     the representation he received).

            Defendant also contends that Hester failed to investigate the case properly.

     Defendant cites Brady, which addresses the government’s failure to disclose potentially

     exculpatory evidence to a criminal defendant. However, here Defendant has not alleged that

     the government failed to disclose material evidence. See, e.g., Benn v. Lambert, 283 F.3d

     1040, 1053 (9th Cir. 2002) (describing the elements of a Brady claim). Construing this

     claim as an additional assertion of ineffective assistance of counsel, I conclude that

     Defendant has not presented evidence that Hester failed to properly investigate his case.

     Hester zealously represented Defendant throughout the proceedings. During plea

     negotiations, the government agreed to dismiss the first count of the indictment, which

     carried a thirty-year mandatory minimum sentence. At sentencing, Hester persuaded Judge

     Brown to lower Defendant’s Criminal History Category from V to IV. Hester also elicited

     evidence concerning the credibility of the victim’s mother, and other relevant facts. Hester

     argued strongly for the ten-year mandatory minimum, and Judge Brown ultimately imposed

     a sentence halfway between the government’s suggested twenty-year sentence and the ten-



PAGE 12 - ORDER
     year sentence. I conclude that Hester competently represented Defendant throughout the

     proceedings. Based on the record, I conclude that Defendant has failed to show he received

     ineffective assistance of counsel.

            I also conclude that Defendant has failed to show actual prejudice. He has not

     presented evidence “that but for counsel’s errors, he would either have gone to trial or

     received a better plea bargain.” Howard, 381 F.3d at 882.

     III. No Evidentiary Hearing Is Necessary

            I conclude that Defendant has not shown the need for an evidentiary hearing on his

     claims. The district court may deny an evidentiary hearing based on “a record which

     included transcripts of the plea and sentence hearings” as well as other documents in the

     record. Shah v. United States, 878 F.3d 1156, 1160 (9th Cir. 1989). Because the record

     refutes Defendant’s allegations in the § 2255 motion, Defendant is not entitled to an

     evidentiary hearing. See id. at 1159.

                                             CONCLUSION

            Defendant’s Motion to Vacate, Set Aside, or Correct Sentence, ECF No. 47, is

     DENIED. Because Defendant has not made a substantial showing of the denial of a

     constitutional right, the Court DECLINES to issue a certificate of appealability. See 28

     U.S.C. § 2253(c)(2).

                    IT IS SO ORDERED.

                    DATED this      11th         day of December, 2018.



                                             MARCO A. HERNANDEZ
                                             United States District Judge


PAGE 13 - ORDER
